Title: From John Adams to Tadeusz Andrzej Bonawentura Kosciuszko, 4 September 1797
From: Adams, John
To: Kosciuszko, Tadeusz Andrzej Bonawentura



Sir
Quincy Sept 4. 1797

I have received the letter you did me the honor to write me on the 24 of last month & thank you for your care of my packet from the worthy Sir John Sinclair, whose benevolent labors promise so much advantage to mankind.
Give me leave, Sir, to congratulate you on your arrival in America, where I hope you will find all the consolation, Tranquility & satisfaction, you desire, after the glorious efforts you have made on a greater theatre.
On my arrival in Philadelphia, I hope to have the pleasure to receive you & to repeat those assurances of esteem & respect with which I have the honor to be, Sir, your most obedient & most humble servant

John Adams.